269 S.E.2d 303 (1980)
48 N.C. App. 553
Arthur L. HILL and wife, Frances W. Hill
v.
TOWN OF HILLSBOROUGH.
No. 8015SC114.
Court of Appeals of North Carolina.
September 2, 1980.
*306 F. Lloyd Noell, Hillsborough, for plaintiffs.
Graham & Cheshire by D. Michael Parker, Hillsborough, for defendant.
WELLS, Judge.
Defendant's main arguments are that the plaintiffs' evidence failed to establish the true boundary line between the property of the parties and that upon the evidence, plaintiffs were estopped to complain of the location of defendant's road and utility lines. It is settled law that where the case is tried by the judge without a jury, the court's findings of fact have the force and effect of a jury verdict and are conclusive on appeal if there is competent evidence to support them, even though the evidence might sustain findings to the contrary. Henderson County v. Osteen, 297 N.C. 113, 254 S.E.2d 160 (1979); Williams v. Insurance Co., 288 N.C. 338, 218 S.E.2d 368 (1975). From the evidence it is clear that plaintiffs' surveyors established plaintiffs' property lines by physical survey, and that their survey tends to show the location of defendant's road and utility lines on plaintiffs' property. There was accordingly sufficient competent evidence to support the trial court's operative findings of fact fixing the location of defendant's road and utility lines on plaintiffs' property.
Defendant argues that since the trial court found that prior to the construction of the road, plaintiff Arthur Hill had mistakenly pointed out to defendant's agents where he believed the corners of his property line to be, defendant was entitled to judgment in its favor on the theory of equitable estoppel. The requirements for application of the doctrine of equitable estoppel were set forth by our Supreme Court in Matthieu v. Gas Co., 269 N.C. 212, 216, 152 S.E.2d 336, 340 (1967), quoting from Boddie v. Bond, 154 N.C. 359, 365-366, 70 S.E. 824, 826-827 (1911):
"In order to constitute an equitable estoppel, there must exist a false representation or concealment of material fact, with a knowledge, actual or constructive, of the truth; the other party must have been without such knowledge, or having the means of knowledge of the real facts, must not have been culpably negligent in informing himself; it must have been intended or expected that the representation or concealment should be acted upon, and the party asserting the estoppel must have reasonably relied on it or acted upon it to his prejudice. . . . It is a species of fraud which forms the basis of the doctrine, and to prevent its consummation is its object." [Emphasis ours.]
Accord, Yancey v. Watkins, 2 N.C.App. 672, 163 S.E.2d 625 (1968). From the evidence in this case it is plain that it was simply not reasonable for the defendant to rely on the casual, informal opinion of the property owner as to the actual boundaries of the property, when the defendant had employed professional surveyors capable of determining this information for themselves. The doctrine of equitable estoppel was accordingly not applicable. In its fourth assignment of error, defendant argues that the evidence does not support the trial court's findings of fact with respect to the value of plaintiffs' property taken by defendant. Plaintiffs' expert appraisal witness testified that in her opinion lot number 12 was worth between $6,000 and $10,000 before the road was put on the lot and that after the road was put on the lot, the lot could be worth between $100 and $300. We find that this evidence was clearly sufficient to support the trial court's findings of fact with respect to the value of the property.
The judgment of the trial court must be
Affirmed.
WEBB and HARRY C. MARTIN, JJ., concur.